Name: Commission Regulation (EEC) No 1728/92 of 30 June 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product
 Date Published: nan

 Official Journal of the European Communities 1 . 7. 92No L 179/104 COMMISSION REGULATION (EEC) No 1728/92 of 30 June 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Canary Islands and establishing the forecast supply balance accordance with supply needs and the requirements of sound administration by granting, in view of the situation of the Canary Islands, a longer period of validity for aid certificates ; Whereas provision should be made for the adjustment of the aid granted for the supply of cereal products origina ­ ting in the Community on the basis of the difference in the threshold price of the product in question between the month of application for aid certificates and the month in which the certificates are used, in order to prevent, before the harvest, supply commitments which benefit from aid for the new marketing year, and to take account of practices in the cereals sector ; Whereas, to ensure the sound administration of the supply arrangements, additional requirements should be laid down for the release of the security ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands ('), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1695/92 (2) lays down common detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EEC) No 92/91 (4), lays down in particular detailed rules for import licences ; whereas Commission Regulation (EEC) No 891 /89 (*), as last amended by Regulation (EEC) No 337/92 (6), lays down additional and exceptional detailed rules specific to the cereals sector ; Whereas, in order to take account of trade practices specific to the cereals sector, provision should be made for detailed rules supplementing or derogating from the provisions of Regulation (EEC) No 1695/92 ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, the forecast supply balance for cereal products for the Canary Islands should be drawn up ; whereas the balance must allow for interchange of the quantities determined for certain products and, if neces ­ sary, adjustment during the year of the overall quantity determined, in line with regional requirements ; Whereas provision should be made for the Member State to designate the competent authority for issuing import licences and aid certificates, and for handling aid applica ­ tions and payments ; Whereas a timetable for submitting licence and certificate applications should be set, and also admissibility require ­ ments for applications, in particular as regards the lodging of securities ; whereas, in addition, the period of validity of import licences and aid certificates should be fixed in HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Article 2 of Regulation (EEC) No 1601 /92 the forecast supply balance quantities eligible for exemption from duties on imports from third coun ­ tries or for Community aid shall be as specified in the Annex. 2. Without prejudice to any adjustment of the balance during the course of the year, the respective quantities fixed for one or other of the cereals in question may be exceeded by a maximum of 20 % provided the overall quantity is adhered to. Article 2 The Member State shall designate the competent authority for : (a) issuing import licences ; (b) issuing the aid certificate provided for in Article 4(1 ) of Regulation (EEC) No 1695/92 ; (c) payment of the aid to the operators concerned. (') OJ No L 173, 27. 6. 1992, p. 13. (2) See page 1 of this Official Journal. (3) OJ No L 331 , 2. 12. 1988, p. 1 . ( «) OJ No L 11 , 16. 1 . 1991 , p. 11 . 0 OJ No L 94, 7 . 4. 1989, p. 13. ( «) OJ No L 36, 13 . 2. 1992, p. 15. 1 . 7. 92 Official Journal of the European Communities No L 179/ 105 Article 6 The amount of the aid as specified in Article 3 of Regula ­ tion (EEC) No 1601 /92 shall be adjusted on the basis of the difference in the threshold price of the cereal in ques ­ tion between the month in which aid certificates are applied for and the month in which each entry on the certificate has been made. Article 3 The provisions of Regulation (EEC) No 1695/92 shall apply. Article 4 1 . Applications for licences and certificates shall be submitted to the competent authority during the first five working days of each month. Licence or certificate appli ­ cations shall be admissible only if : (a) they do not exceed the maximum quantity available when they are lodged ; (b) prior to expiry of the time limit laid down for submis ­ sion of licence and certificate applications, proof has been provided that the party concerned has lodged security of ECU 25 per tonne. 2. If licences and certificates are issued for quantities less than the quantities applied for, as a result of a single reduction coefficient being fixed, operators may withdraw their applications in writing within a time limit of five working days following the date on which the reduction coefficient is fixed. Article 5 1 . The period of validity of import licences shall expire on the last day of the month following the month in which they were issued. 2. The period of validity of aid certificates shall expire on the last day of the second month following the month in which they were issued. Article 7 Securities shall be released if and when : (a) the competent authority has not granted an applica ­ tion ; (b) the operator has withdrawn his application in accord ­ ance with Article 4(2); (c) proof has been provided that the licence or certificate has been used ; the security shall then be released in proportion to the quantities entered on the licence or certificate ; (d) proof has been provided that the product concerned has become unsuitable for use or it has not been possible to carry out the operation as a force majeure. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 179/106 Official Journal of the European Communities 1 . 7. 92 ANNEX Canary Islands : Supply balance for cereals for 1992/93 marketing year (in tonnes) Product NC code Total Lanzarote Fuerteventura Gran Canaria Tenerife Gomera Hierro Palma Common wheat 1001 124 000 7 400 4 870 49 730 54 820 1 230 550 5 400 Durum wheat 1001 10 4 000 2 000 2 000 Barley 1003 9 000 225 850 3 250 3 250 150 350 925 Oats 1004 1 000 500 500 Maize 1005 180 000 4 000 14 900 79 912 62 788 1 000 2 100 15 300 Durum wheat meal 1003 11 10 4 300 2 000 2 300 Maize meal 1103 13 30 000 800 2 100 9 520 14 280 330 800 2170 Meal of other cereals 1103 19 1 200 1 200 Pellets 1103 21 to 29 1 500 1 500 Malt 1107 16 500 4 500 12 000 l